On Rehearing
PER CURIAM.
The petition for rehearing filed by respondents herein, consisting entirely of assertions that this court erred in the con-*602elusions reached and rulings made as set forth in the majority opinion, is in substantial violation of the rule requirements applicable to petitions for rehearing and is therefore hereby stricken. See Horace M. Sherwood v. State of Florida, Fla.App. 1959, 111 So.2d 96; State ex rel. Jaytex Realty Company v. Green, Fla.App.1958, 105 So.2d 817.
CARROLL, DONALD and WIGGIN-TON, JJ., concur.
STURGIS, C. J., dissents.